Citation Nr: 0625302	
Decision Date: 08/16/06    Archive Date: 08/24/06	

DOCKET NO.  03-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder. 

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from July 1977 to July 1992.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2004 at which time the issues 
listed on the title page were remanded for further 
development.  

The portion of the appeal with regard to the veteran's claim 
for service connection for multiple sclerosis is again 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  All evidence necessary for a determination of the issue 
with regard to a psychiatric disorder has been obtained, and 
VA has satisfied the duties to notify and assist the veteran 
in the development of the claim.

2.  The veteran does not have a chronic acquired psychiatric 
disorder that was present in service or for many years 
thereafter, and any current psychiatric disorder is not shown 
to be related to service.


CONCLUSION OF LAW

The veteran does not have a chronic acquired psychiatric 
disorder that was incurred in or aggravated by his active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of the information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
Court, those five elements include:  (1) Veteran status; (2) 
the existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
the VA is required to review the information and evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

A review of the claims folder reveals that by letter dated in 
February 2002, VA notified the veteran of his rights 
regarding the VA claims process.  The communication explained 
what evidence was needed to establish entitlement to service 
connection.  The communication also indicated that the 
veteran should inform the RO about any additional information 
or evidence, either VA or non-VA, that he wanted the RO to 
obtain.  More recently, as a result of the Board's remand for 
further development in December 2004, the veteran was sent 
another letter dated in December 2004 telling the veteran 
about the information and evidence needed to support his 
claim.  He was told that it was his responsibility to make 
sure VA received all requested records that were not in the 
possession of a Federal department or agency.  He was also 
informed what the evidence had to show to establish 
entitlement to service connection.

Also, in a communication dated in March 2006, the veteran was 
informed of information about evidence needed to evaluate 
disabilities and determining the beginning date of any 
payment to which he might be entitled.  The veteran was 
provided with a VCAA notice response letter in which he was 
given the option of indicating whether he had more 
information or evidence to give to VA to substantiate his 
claim or had no other information or evidence to give to VA.  
The communication was unsigned.  Neither the veteran nor his 
representative has given an indication of any additional 
evidence not of record that would be helpful in making a 
determination at this time.

With regard to the duty to assist the veteran in the 
development of his claim, as part of the Board's remand in 
2004, the veteran was accorded a special psychiatric 
examination by VA in January 2005.  The claims file was 
reviewed by the examiner and an opinion was expressed as to 
the etiology of the veteran's psychiatric disorder.  

In view of the foregoing, the Board believes that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Accordingly, the Board finds that the actions taken 
by VA have complied with the requirements of the VCAA.  The 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim with 
regard to service connection for a chronic acquired 
psychiatric disorder.  Therefore, the Board finds the veteran 
is not prejudiced by a decision on this issue at the present 
time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Pertinent Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection will be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004), citing Hixson v. West, 
12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

Where the determinative issue involves medical causation or 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail every piece 
of evidence submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the salient and relevant evidence and what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not specifically discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a chronic acquired 
psychiatric disorder.

A review of the service medical records reveals that in the 
report of medical history made in conjunction with periodic 
examination in September 1990, the veteran indicated that he 
had had or was having depression or excessive worry.  It was 
noted that he was depressed about a divorce.  Clinical 
examination at that time revealed normal psychiatric status.  
At the time of separation examination in June 1992, clinical 
evaluation again revealed normal psychiatric status.

In his report of medical history made in conjunction with 
periodic examination during his National Guard service in 
June 1997, he stated he was in good health and was not taking 
any medication.  Notation was made of either having or having 
had loss of memory or amnesia.  The veteran's wife indicated 
that he "forgets a lot."  Clinical evaluation at that time 
again revealed normal psychiatric status.

Post service private medical records date from 1999.  The 
impressions include anxiety.  

The veteran was accorded a psychiatric examination by VA in 
January 2005.  The claims file was reviewed by the examiner.  
The examiner noted that review of the service medical records 
showed that the veteran complained on one occasion of 
depression, but there was no record of psychiatric treatment 
or medication in the service records.  There is no post 
service record of psychiatric treatment until 1999 when 
progress notes indicated stress and depression and Paxil was 
started.  Private records dated in 2003 showed a diagnosis of 
a major depressive disorder.  Findings were recorded and an 
Axis I diagnosis was made of:  Major depressive disorder; 
nicotine dependence in full, sustained remission.  There was 
no Axis II diagnosis.  The examiner noted that a review of 
the chart revealed the complaint of depression on one 
occasion in service.  It was noted the reviewing physician at 
the time felt the depressed mood was secondary to a divorce 
the veteran was going through.  The history indicated the 
depression was within the expected range for the stress of a 
divorce.  The examiner stated that the veteran's reaction to 
it did not reportedly reach the criteria for an adjustment 
disorder with depressed mood secondary to the divorce.  It 
was noted the veteran was able to function effectively in 
service thereafter and complete his active duty commitment.  
The first psychiatric treatment post service documented in 
the chart was in 1999.  The veteran's symptoms met the 
criteria for the diagnosis of a major depressive disorder.  
The examiner opined that it was "less likely than not" that 
the present depression and anxiety began while the veteran 
was on active duty.  The examiner stated, "There is no 
evidence that the major depressive disorder is a continuation 
of a depressive disorder existing prior to military service."  

There is no medical opinion to the contrary.  There are no 
post service medical records that show that the veteran's 
depressive disorder had its onset in service or for years 
thereafter.  

In light of the foregoing, the Board must deny the claim 
because there is no evidence that the veteran has a major 
depressive disorder or other psychiatric disorder due to his 
active service.  The Board does not question the sincerity of 
the veteran's contention that he has a psychiatric disorder 
that is related to his active service.  As a layperson, 
however, the Board notes that the veteran is not competent to 
establish a medical diagnosis or opine as to medical etiology 
merely by his own assertions, as such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements or opinions);  see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Because the veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, and since there is no 
medical evidence linking the veteran's psychiatric disorder 
to his service under any theory, there is no basis upon which 
to establish service connection for a chronic acquired 
psychiatric disorder.


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.


REMAND

With regard to the claim for service connection for multiple 
sclerosis, a private physician stated in January 2003 that 
the veteran had an atypical magnetic resonance imaging scan.  
He believed the veteran had symptoms that occurred while in 
the military, but the physicians in the military did not 
evaluate the complaints with appropriate diagnostic testing.  
The neurologist opined that the "fact that a diagnosis was 
not made while he [the veteran] was on active duty does not 
mean the disease did not exist.  It simply was not 
appropriately evaluated."

The veteran was accorded a special neurological examination 
by VA in January 2005.  The examiner stated that he could not 
find clear documentation anywhere in the record as to when 
the veteran had onset of symptoms other than what was 
recorded in 2001.  He stated he was not "aware of any 
convincing medical literature that this condition [multiple 
sclerosis] can be precipitated or worsened by service 
commitments."  He stated that he "cannot" answer the question 
as to whether the veteran's symptoms (therefore probable 
multiple sclerosis) started while he was on active duty or 
during service.  He noted that spinal tap results provided in 
the claims file from April 2001 were not complete.  He 
indicated that if complete copies of the spinal tap were 
obtained, an addendum could be added with the results.

In order to obtain a more accurate assessment as to the 
etiology of the veteran's multiple sclerosis, the Board 
believes that further development is noted and the case is 
REMANDED for the following:

1.  The veteran should be asked to 
provide any information he might have 
that would provide documentation as to 
symptoms associated with multiple 
sclerosis that might have been present 
prior to 2001.  Based on any information 
provided by him, action should be taken 
to obtain any indicated medical records, 
or other supporting documentation.  After 
securing the necessary authorizations for 
release of any information, the RO or AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded a 
VA examination by a physician 
knowledgeable in neurology to determine 
the nature and etiology of his currently 
diagnosed multiple sclerosis.  All 
necessary tests should be performed.  The 
examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
current multiple sclerosis is 
etiologically related to service, or 
demonstrated within seven years 
thereafter.  The rationale for all 
opinions expressed must be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

3.  Following completion of the above, VA 
should review the evidence and determine 
whether the claim may be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to procure additional 
information and to afford the veteran every due process.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


